t c summary opinion united_states tax_court kenneth e gilmore petitioner v commissioner of internal revenue respondent docket no 5326-01s filed date kenneth e gilmore pro_se mary t klaasen for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency and additions to tax in petitioner’s federal_income_tax as follows year deficiency sec_6651 sec_6651 sec_6654 additions to tax1 dollar_figure dollar_figure dollar_figure dollar_figure the following figures are rounded to the nearest dollar after concessions the issues for decision are whether petitioner may deduct as alimony under sec_215 military retirement pension payments made to his former wife if the payments are not deductible under sec_215 whether petitioner may nevertheless exclude from his income any portion of his military retirement pension paid to his former wife whether petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file a federal_income_tax return and whether petitioner is liable for the addition_to_tax under sec_6654 for an underpayment of estimated_tax background some of the facts are stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing his petition petitioner resided in palmer lake colorado petitioner concedes that he received dollar_figure of military retirement pension income and dollar_figure of interest_income and that he is not entitled to deductions claimed on schedule e supplemental income and loss and schedule_k-1 partner’s share of income credits deductions etc respondent concedes the addition_to_tax under sec_6651 for failure to pay federal_income_tax petitioner is a retired military officer of the united_states air force petitioner and mary alice warriner ms warriner married on date and separated in date the district_court el paso county state of colorado colorado court entered a temporary order on date the same court entered final orders and decree of dissolution on date the final orders were a part of and incorporated into the decree of dissolution the final orders provide in pertinent part the parties had accumulated several pieces of real_property in colorado during this marriage over the course of the last years of the marriage petitioner wasted the marital estate by failing to pay mortgages and bills when due from the proceeds of rent checks allowing several foreclosures not responding to creditor summons converting assets into investments outside the marital estate and then not informing ms warriner of these actions until default or judgment entered the court finds that the total loss amounted to dollar_figure in assets costs and judgments accumulated over the last years of the marriage the real_property presently titled in the name of ms warriner acquired during the marriage has a net asset value of dollar_figure the total net_loss of marital assets is therefore is sic dollar_figure ms warriner is entitled to recover one half of this amount or dollar_figure as a property settlement from ms warriner sic there exist sic a military retirement which is a part of the marital estate and is marital property subject_to equitable division petitioner’s ability to pay on debt satisfy financial obligations or otherwise act in a financial sic responsible manner is problematic and highly unlikely in view of past history petitioner is a retired military officer with years total commissioned active_duty his military retirement is an asset of the marital estate ms warriner has no retirement fund as a consequence of the waste of marital assets specifically the loss of accumulated investment_property and the marital home and considering the unlikely cooperation of petitioner to repay ms warriner her losses and the overall division of property in this case this court therefore makes an equitable division of the military retirement as follows a based upon the current amounts of annual and monthly military retirement pay and for the next years ms warriner shall receive a total of the current military retirement as her equitable division of the marital property at present known monthly rates this amount equals dollar_figure per month this amount includes the division of the pension ordered in temporary orders this amount continus sic indefinitely the addtional sic represents the dollar amount of property settlement owed to ms warriner by petitioner amortized over years at the statutory rate of interest an amount she is entitled by law b payments should be made monthly directly to ms warriner the court orders a wage assignment or garnishment or any other instrument required by the cleveland military pay center to execute this order c at the termination of years of payment at the above noted rate or monthly payments the percent of military retirement awarded to ms warriner changes to f if possible and pursuant to the rules and laws governing the cleveland military pay center this division of military retirement is ordered to be apportioned into a separate_account on behalf of ms warriner with separate tax withholding statements and correspondence sent to her independent of any third party or the court neither party is awarded maintenance subsequent to the colorado court’s entering the final orders ms warriner’s counsel discovered that direct payments to ms warriner from petitioner’s military retirement pension as directed by paragraph 17b of the final orders were not permitted pursuant to the uniformed_services former spouses’ protection act usfspa u s c sec ms warriner submitted a motion to amend final orders to the colorado court and an amended order amended order issued on date was incorporated into and amended the decree of dissolution and final orders entered on date the amended order provided in pertinent part ms warriner is entitled to a sic equitable division of the marital estate yet there are no known additional assets in possession of petitioner that are readily discoverable and the court finds petitioner has failed to comply with any disclosure requirements therefore this court orders that ms warriner is entitled to an award of spousal maintenance as follows usfspa does not allow for direct payments to ms warriner because she and petitioner were not married for years or more during which petitioner performed at least years of military service see u s c sec d a permanent spousal maintenance is ordered paid_by petitioner to ms warriner in the amount of dollar_figure per month this amount continues regardless of the future marital status of ms warriner ms warriner is further entitled to collect as part of this spousal maintenance award that statutory interest of per annum on unpaid installments of this amount previously ordered and not paid_by petitioner b additional spousal maintenance is ordered in the amount of dollar_figure per month until a total amount of dollar_figure plus statutory interest per annum on any unpaid balance accruing from date is paid in full the amount ordered in this subparagraph shall not be effected sic by marriage or death of either party petitioner may pay this amount in other monthly payments or in full with a lump sum payment to include all interest accrued from february to date of final payment at such time principal of dollar_figure is paid in full with accrued interest the order for spousal maintenance payments for this subparagraph will be satisfied and payments will cease c total spousal maintenance to be paid monthly by this order is dollar_figure per month pursuant to the terms noted above pursuant to the amended order and u s c section the defense finance and accounting service cleveland center garnishment operations paid ms warriner dollar_figure per month of petitioner’s military retirement pension between june the united_states is required to withhold moneys due from the united_states to any individual including members of the armed_forces to enforce the legal obligations of any individual to provide alimony or child_support u s c sec a pursuant to u s c sec i b ii alimony does not include any payment or transfer of property or its value by an individual to the spouse or former spouse of the individual in compliance with any community_property settlement equitable distribution_of_property or other division of property between spouses or former spouses and date the total being dollar_figure as required by paragraph 3c petitioner timely filed and respondent granted an extension of time to file his federal_income_tax return until date on date respondent prepared a proposed individual income_tax assessment based on form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc which reflected that petitioner received dollar_figure of retirement proceeds petitioner filed his return on date in that return petitioner reported dollar_figure of pension income and claimed a deduction in the amount of dollar_figure as alimony payments to ms warriner respondent disallowed the deduction for the alimony payments payments to ms warriner discussion we must decide the proper characterization of the dollar_figure of petitioner’s military retirement pension paid to ms warriner petitioner argues these payments constitute deductible_alimony and respondent claims these payments constitute a division of marital property respondent maintains the payments represent a the record is silent as to the position ms warriner took in regard to the payments on her federal_income_tax return additionally the record is silent as to whether the defense finance and accounting service prepared a separate_account and continued property settlement and as such the payments do not give rise to an alimony deduction sec_7491 provides that the burden_of_proof shifts to respondent under certain specified conditions petitioner has not established that the burden_of_proof has shifted and in any event the resolution of the issue of the nature of the payments in question does not depend upon who has the burden_of_proof alimony or separate_maintenance payments generally are deductible by the payor spouse sec_215 alimony or separate_maintenance payments are defined by sec_71 which provides in part sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- continued separate tax withholding for payments to ms warriner respondent argues that a property settlement was clearly intended by the divorce court the intended purpose behind the payments is not controlling nelson v commissioner tcmemo_1998_268 further labels attached to payments mandated by a decree of divorce or marriage settlement agreement are not controlling 82_tc_573 a payment must satisfy all the requirements of sec_71 to qualify as alimony see jaffe v commissioner tcmemo_1999_196 congress amended sec_71 in the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 the purpose behind the amendment was to eliminate the subjective inquiries into intent and the nature of payments that had plagued the courts in favor of a simpler more objective test 102_f3d_842 6th cir affg tcmemo_1995_183 a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse it is clear the requirements of subparagraphs a and c of sec_71 are satisfied ms warriner received the cash payments pursuant to the amended order and decree of dissolution issued by the colorado court and she and petitioner were not members of the same household we now consider sec_71 which provides that a payment will not be alimony if the divorce_or_separation_instrument designates the payment as not includable in gross_income and not allowable as an alimony deduction the designation in the divorce_or_separation_instrument need not specifically refer to sec_71 and sec_215 112_tc_317 affd without published opinion 242_f3d_390 10th cir however the instrument must contain a clear explicit and express direction that the payments are not to be treated as alimony 125_f3d_551 7th cir affg tcmemo_1995_554 the amended order does not contain such language and sec_71 is satisfied we now consider sec_71 to qualify as alimony petitioner’s obligation must terminate at the death of ms warriner in order to determine whether an obligation exists the terms of the applicable instrument must be considered or if the instrument is silent on the matter we look to state law kean v commissioner tcmemo_2003_163 supplemented by tcmemo_2003_275 paragraph sec_3a and sec_3b of the amended order provide for two categories of payments to ms warriner first paragraph 3a provides that the amount of dollar_figure per month continues regardless of the future marital status of ms warriner the amended order does not address whether payments are to continue after the death of ms warriner under kean we continue our analysis by looking to colorado law in colorado enacted the uniform dissolution of marriage act udma colo rev stat secs through the udma provides that unless otherwise agreed in writing or expressly provided in the decree the obligation to pay future maintenance6 is terminated upon the death of either party colo rev stat sec see also menor v menor p 2d colo the amended order does not expressly provide the payments would continue after the death of ms warriner and thus without such language those payments will terminate at her death we conclude that sec_71 is satisfied for the payments provided for in paragraph 3a of the amended order and petitioner is entitled to a deduction under sec_215 for such payments turning to paragraph 3b of the amended order the additional spousal maintenance which is ordered in the amount of dollar_figure per month until a total amount of dollar_figure shall not be effected sic by marriage or death of either party under the analysis of kean the amended order specifically provides that the payments would continue after the death of ms warriner thus disqualifying the payment under sec_71 petitioner is not entitled to a deduction for purposes of the tax laws of the state of colorado or of any other jurisdiction the term maintenance includes the term alimony colo rev stat sec in general payments to a former spouse terminate upon the death of the former spouse see colo rev stat sec however if agreed in writing or expressly provided in the decree payments to a former spouse may continue after his or her death under colorado law see id under sec_215 for the payments made under paragraph 3b of the amended order exclusion of military retirement pension paid to ms warriner having concluded that the amounts paid to ms warriner pursuant to paragraph 3b of the amended order are not deductible under sec_215 as alimony we now turn to whether these amounts are excludable from petitioner’s income gross_income includes payments from military retirement pensions sec_61 however it is axiomatic in federal tax law that income is taxable to the legal owner of the property producing the income miles prod co v commissioner tcmemo_1969_274 affd 457_f2d_1150 5th cir see also 309_us_331 military retirement payments are gross_income to the party who owns the right to those payments pursuant to the division of property in a divorce pfister v commissioner tcmemo_2002_198 affd 359_f3d_352 4th cir see also weir v commissioner tcmemo_2001_184 eatinger v commissioner tcmemo_1990_310 lowe v commissioner tcmemo_1981_350 thus we must determine whether petitioner or ms warriner owns the right to the payments of petitioner’s military retirement pension pursuant to the usfspa state courts may treat disposable retired pay payable to a member either as property solely of the member or as property of the member and his spouse in accordance with the law of the jurisdiction of such court u s c sec c under colorado law vested and matured military retirement pay which has accrued during all or part of a marriage constitutes marital property subject_to equitable division in a dissolution proceeding in re marriage of gallo p 2d colo turning to the amended order the colorado court did not divide petitioner’s military retirement pension but rather awarded ms warriner spousal maintenance the colorado court clearly contemplated the division of petitioner’s military retirement pension as first effectuated in the final orders additionally paragraph of the final orders awarded ms warriner a dollar_figure property settlement as a recovery_of wasted marital assets notably the same amount the colorado court ultimately awarded ms warriner as alimony in gross8 in paragraph 3b of the amended order however as expressed in paragraph sec_4 and of the final orders the colorado court found it necessary to provide for direct payments to ms warriner from petitioner’s military retirement pension the only method available for direct payments to ms warriner was pursuant to u s c section the colorado court has the discretion to award periodic alimony or alimony_in_gross lump-sum alimony alimony_in_gross can only be awarded when special circumstances or a compelling reason necessitates such an award carlson v carlson p 2d colo alimony_in_gross is not unacceptable per se moss v moss p 2d colo the colorado court presumably considered the special circumstances of petitioner’s problematic financial history as explained in paragraph sec_4 and of the final orders a which does not provide for the actual transfer of petitioner’s military retirement pension without a property division pursuant to a dissolution proceeding petitioner is the sole owner of his military retirement pension see pfister v commissioner supra former wife shall be owner of and receive one-half of husband’s disposable retired or retainer pay porter v commissioner tcmemo_1996_475 former wife received as her sole and separate_property one-half of the air force retiree monthly pay lowe v commissioner supra former wife awarded portion of military retirement pension as a property interest with full property interest s permissible by law we hold petitioner may not exclude from income the amounts paid to ms warriner pursuant to paragraph 3b of the amended order addition_to_tax under sec_6651 for failure_to_file if a federal_income_tax return is not timely filed an addition_to_tax will be assessed unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 a delay is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs see also 469_us_241 respondent’s records reflect petitioner filed his return on date and we conclude petitioner filed on that date petitioner testified he filed a return every year including one for tax_year which he mailed on date however he did not provide any supporting documentary_evidence such as a certified mail receipt to establish he filed the return on that date nor did petitioner provide any evidence to establish he had reasonable_cause for the failure to timely filedollar_figure respondent’s determination as to the addition_to_tax under sec_6651 is sustained addition_to_tax under sec_6654 for failure to pay estimated_tax sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual this addition_to_tax is mandatory unless petitioner shows that one of the statutorily provided exceptions applies see sec_6654 75_tc_1 there is no exception for reasonable_cause or lack of willful neglect 33_tc_1071 petitioner did not remit any estimated_tax payments for if a taxpayer sends a return by registered mail or certified mail proof that the return was properly registered or that a postmark certified mail sender’s receipt was properly issued shall constitute prima facie evidence that the return was delivered sec_301_7502-1 proced admin regs respondent has the burden of production sec_7491 the burden of showing reasonable_cause under sec_6651 remains on petitioner 116_tc_438 and has not shown that any of the statutory exceptions are applicabledollar_figure respondent’s determination as to the addition_to_tax under sec_6654 is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule the burden remains upon petitioner to establish the applicability of any exceptions higbee v commissioner supra pincite spurlock v commissioner tcmemo_2003_248
